

117 S1758 IS: 504 Green Energy Enhancement Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1758IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Hickenlooper introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Investment Act of 1958 to increase the maximum loan amount for certain loans.1.Short titleThis Act may be cited as the 504 Green Energy Enhancement Act.2.Increase in certain maximum loan amounts(a)In generalSection 502(2)(A) of the Small Business Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—(1)in clause (iv), by striking $5,500,000 and inserting $20,000,000; and(2)in clause (v), by striking $5,500,000 and inserting $20,000,000.(b)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator of the Small Business Administration shall submit to Congress a report that details, for the year covered by the report, the industries and geographic areas with respect to which the Administrator has made loans under clauses (iv) and (v) of section 502(2)(A) of the Small Business Investment Act of 1958 (15 U.S.C. 696(2)(A)), as amended by subsection (a).